It never could have been a question that a designed imitation by the defendant of the trade-mark of the *Page 438 
plaintiff, whereby the former fraudulently passed off his goods in the market as goods manufactured by the latter and to his injury, would support an action. Indeed, such a concurrence of fraud and injury constitutes the most flagrant form of this species of wrong; and this court can with no justice be said to have intimated the contrary, when it recognized in Davis v.Kendall, 2 R.I. Rep. 570, that equity would restrain the invasion of a trade-mark as well when the consequence of mistake, as when contrived of fraud. The declaration before us charges the defendant with the worst form of this species of tort: — that he knowingly and fraudulently stamped his goods with the words " Roger Williams," in imitation of the trade-mark of the plaintiff in order to denote that they were manufactured by the latter, and knowingly and deceitfully sold his cloth, so stamped, as and for cloth manufactured by the plaintiff to the lessening of the plaintiff's sales, and credit as a manufacturer of cotton cloth.
It is argued, however, that the declaration does not set forth, in the name "Roger Williams Long Cloth," as applied by the plaintiff to distinguish cotton cloth manufactured by him, that which can legally be a trade-mark; since it is neither the name of the plaintiff, nor descriptive of the nature or qualities of the article manufactured by him, nor is it symbolical of either. We are not aware of any legal restriction upon a manufacturer's choice of a name for his trade-mark, any more than of his choice of a symbol, so that the name be so far peculiar, as applied to manufactured goods, as to be capable of distinguishing, when known in the market, one manufacturer's goods of a certain description from those of another. "Roger Williams," though the name of a famous person, long since dead, is, as applied to cotton cloth, a fancy name, as would be so applied, the names of Washington, Greene, Perry, or, of any other heroes, living or dead. It is quite as peculiar and significant, in such an application, as "Persian Thread," "Mexican Balm for Hair," "Vegetable Pain-Killer," "Houqua's Mixture," for tea, or "Ethiopian," for stockings, or the numerous other fanciful names which have been treated as appropriate trade-marks. Coats v.Holbrook, 2 Sandf. Ch. Rep. 559, note of *Page 439 
cases. Now, the declaration states that the plaintiff had long used this name, stamped upon his cotton cloth, to distinguish his cloth from cloth of the same description manufactured by others, and enjoyed great reputation with the public on account of the good quality of the goods by him manufactured, and made great gains by the sale of them. If this was so, — and whether it was must be matter of proof to the jury, — it is clear, that the defendant had no right to defraud him of his profits or good name, by falsely and deceitfully passing off his own goods for those of the plaintiff, whether by verbal misrepresentations, or by imitating any mark put upon them by the plaintiff by which the public could, and were accustomed to, identify them.
The declaration further alleges, in substance, that the defendant, well knowing the plaintiff's said mark, and for the purpose and with the effect of such deception, did stamp the words "Roger Williams" upon cotton cloth not manufactured by the plaintiff, and to his serious injury. Certainly under the rule, so well settled, that a partial imitation of a trade-mark, if calculated to deceive will support an action, this is a sufficient allegation of an invasion of the plaintiff's rights. The court cannot, as a matter of law, decide that such partial use of the designation of his goods appropriated by the plaintiff was not designed, calculated, and effectual to carry out the fraud charged, and must leave that, as well as the prior allegation, to be settled upon the evidence by the jury.
The demurrer is therefore overruled; but under the agreement of the parties, suggested at the argument, the defendant has leave to withdraw his demurrer without costs, and to plead over to the merits.